                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  JANE DOE 1                                   )
                                               )       Civil Action No. 2:17-cv-00080
                           Plaintiff,          )
                                               )       Magistrate Judge Lisa Pupo Lenihan
                      v.                       )
                                               )       ECF No. 55
  JOSHUA REBER.,                               )
                                               )
                           Defendant           )

_____________________________________________________________________________

  JANE DOE                                     )
                                               )       Civil Action No. 2:17-cv-00081
                           Plaintiff,          )
                                               )       Magistrate Judge Lisa Pupo Lenihan
                      v.                       )
                                               )       ECF No. 55
  JOSHUA REBER.,                               )
                                               )
                           Defendant.          )



                                   MEMORANDUM OPINION

       Plaintiffs Jane Doe 1 and Jane Doe (“Plaintiffs”) bring two separate actions against

Defendant Joshua Reber under 42 U.S.C. § 1983, alleging violations of the Civil Rights Act of

1871 and the prohibition of the cruel and unusual punishment clause of the Eighth Amendment,

as well as intentional infliction of emotional distress. Plaintiffs have filed a joint Motion to

consolidate their cases pursuant to Federal Rule of Civil Procedure 42(a). (ECF No. 55.) For the

following reasons, Plaintiffs’ Motion to Consolidate will be granted.

      I.   Background

       Jane Doe 1 filed her Complaint against Defendant as well as other correctional officers

and officials on January 26, 2017. (ECF No. 5, C.A. 17-00080) Jane Doe filed her Complaint

                                                   1
against the same defendants on January 27, 2017. (ECF No. 5, under docket 17-00081.) The

Plaintiffs’ claims against the other defendants have been settled. The parties agreed to

consolidate both actions for discovery purposes. Plaintiffs filed their joint Motion for

Consolidation for trial on November 12, 2018. (ECF No. 55, under docket 17-00080.) Defendant

filed his pro se memorandum in opposition to the motion on November 28, 2018. (ECF No. 56,

under docket 17-00080.) All parties have agreed to proceed to trial before this court without a

jury.

        II.   Legal Standard

          Under Rule 42(a) of the Federal Rules of Civil Procedure,

                 (a) If actions before the court involve a common question of law or fact, the court

                     may:

                        1) join for hearing or trial any or all matters at issue in the actions;

                        2) consolidate the actions; or

                        3) issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42(a). The power given to a federal court to consolidate actions involving a

common question of law or fact is purely discretionary. Watkinson v. Great Atl. & Pac. Tea Co.,

585 F. Supp. 879, 883 (E.D. Pa. 1984). “In deciding whether to order consolidation, a trial court

must balance probable savings of time and effort against the likelihood that a party might be

prejudiced, inconvenienced or put to extra expense.” Bernardi v. City of Scranton, 101 F.R.D.

411, 413 (M.D. Pa. 1983). Consolidation should be prudently employed as a valuable and

important tool of judicial administration, invoked to expedite trial and eliminate unnecessary

repetition and confusion. Endress v. Gentiva Health Servs., Inc., 278 F.R.D. 78, 81 (E.D.N.Y.

2011). Consolidation does not merge actions into a single cause, or change the rights of the



                                                   2
parties, or make those who are parties in one suit parties in another. Zdanok v. Glidden Co.,

Durkee Famous Foods Division, 327 F.2d 944, 950 n. 6 (2d Cir. 1964), certiorari denied 84

S.Ct. 1338, 377 U.S. 934, 12 L.Ed.2d 298.

    III.    Analysis

        Plaintiffs each make identical claims against Defendant. The first claim is for violating

the Civil Rights Act of 1871 and the prohibition against cruel and unusual punishment under the

Eighth Amendment, based on allegations that Defendant repeatedly coerced each Plaintiff into

performing sexual acts and sexual intercourse while she was incarcerated at the Allegheny

County Jail. They also each claim intentional infliction of emotional distress based on the same

allegations.

        In support of their Motion, Plaintiffs argue that in both of their cases, their allegations against

Defendant involve common questions of fact and law. (ECF No. 55, p. 2.) They contend that

they make identical claims against Defendant based on allegations that Defendant coerced them

into submitting to, or performing, sexual acts while they were incarcerated in the Allegheny

County Jail while Defendant was their guard. Id. They make identical claims for relief and for

damages against Defendant. Id., at p. 3. Plaintiffs argue that in both cases, a trial would require

the same witnesses to testify, including several former female inmates who were incarcerated at

the same time as the Plaintiffs, as well as county officials. Id., at p. 4. Consolidating the two

cases for trial, Plaintiffs maintain, would reduce the inconvenience, delay, and expense for the

Plaintiffs, their witnesses, and Defendant. Separate trials carry the risk of inconsistent results and

prejudice to the Plaintiff in the second trial in case any of the witnesses that testified in the first

trial would be unavailable. Id.




                                                    3
       Defendant opposes the Motion by arguing that it makes no difference whether county

officials are subpoenaed once or twice for a trial—they are obligated to comply. (ECF No. 56,

pp. 2-3.) Defendant also claims that if the two cases were to be consolidated, it will

“undoubtedly cause a leakage of facts from one case into the other.” Id. at p. 3. In fact,

Defendant maintains that keeping the cases separate will leave little or no evidence to support

Jane Doe 1’s claims. Id. As such, Defendant argues, it would be prejudicial to him if the court

permits consolidation.

       Courts have found consolidation to be appropriate when the actions have at least one

party in common, the facts are similar, and the issues at stake are identical or nearly identical.

See Moore v. Am. Telephone and Telegraph Communications, Inc., No. 85 Civ. 4028, 1990 WL

250145, *3 (S.D.N.Y. December 21, 1990) (citing Miller v. United States Postal Service, 729

F.2d 1033, 1036 (5th Cir.1984) (same plaintiff sued the same defendants in two separate actions

which were consolidated)); Garnett-Bishop v. New York Community Bancorp, Inc., 299 F.R.D.

1 (E.D.N.Y. 2014) (consolidation found appropriate for five separate actions by twenty-seven

plaintiffs suing the same group of defendants for employment discrimination, when the cases

involve almost identical questions of law and fact). Common witnesses are also a factor that

courts consider when deciding whether to consolidate cases with common issues of fact and law.

See Linton v. Angie's Inc., 288 F.R.D. 432 (D.S.D. 2012)(consolidation of an employee and her

co-worker’s actions found appropriate where both employee's and co-worker's causes of action

arose out their employment at same casino and centered around alleged inappropriate behavior of

their manager, where the parties were nearly identical in each action, and several of the witnesses

were the same in both actions).




                                                  4
          Courts have found consolidation to be inappropriate when it will adversely affect the

rights of the parties. Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933). Examples of

prejudice precluding consolidation include: (1) a party losing state-law claims or forcing parties

to litigate state-law claims in state court. See, e.g., Liberty Media Corp. v. Vivendi Universal

S.A., 842 F. Supp. 2d 587, 593 (S.D.N.Y. 2012); (2) when there is the possibility of jury

confusion. See, e.g., Bernardi v. Scranton, 101 FRD 411, 414 (M.D. Pa, 1983) (“because of the

discrete factual backgrounds with respect to each plaintiff and the additional legal theories set

forth by plaintiff Bernardi, the likelihood of confusion in the minds of the jurors outweighs the

benefit of any possible convenience or economy to be obtained from consolidation”); (3) when

prejudicial information may be disclosed to the jury. See, e.g., Arnold v. Eastern Air Lines Inc.,

712 F. 2d 899, 907 (4th Cir. 1983) (testimony as to concurrent insurance settlements in front of

jury during liability phase of trial found highly prejudicial and abuse of discretion); see also

Bradley v. Soo L.F. Co., 88 F.R.D. 307, 310 (E.D. Wis. 1980) (consolidation of two cases by

plaintiff against his employer denied because jury would be prejudiced by learning of second

claim).

          Where there are no common defendants, and/or different factual backgrounds giving rise

to different legal theories and claims for relief, courts have denied consolidation. See Mabry v.

Village Mgmt, Inc. 109 F.R.D. 76 (N.D. Ill. 1985) (consolidation of housing discrimination cases

denied because one involved a systemic pattern of housing discrimination fostered by the CHA

and HUD, while the another involved a particular instance of alleged discrimination by a Section

8 housing owner in its tenant-selection criteria); see also Bernardi v. Scranton, 101 F.R.D. 411

(M.D. Pa 1983) (actions by former city employees, who asserted that their respective discharges

from their employment by the city violated their rights under state and federal law, were found



                                                  5
not to be proper for consolidation under Rule 42(a), since the factual background of the two

cases differed, and the legal theories differed as well); see also Webb v. Goord, 197 F.R.D. 98

(S.D.N.Y. 2000) (prisoners' § 1983 action grounded on alleged failure of prison officials to

protect prisoners from assaults by corrections officers and other inmates and denial of adequate

medical treatment would not be consolidated with six other actions brought by some of the

plaintiff prisoners in other districts, despite similarity among the type of incidents prisoners

sought to combine, where, inter alia, the other cases entailed different events occurring at

different times and at different facilities and involving different defendants and different

conduct).

       In the present situation, the circumstances of the two cases support consolidation. The

cases share the same defendant, the fact patterns are similar, the questions of law are the same,

and there are witnesses in common. It would be efficient and cost-saving for all parties involved

to consolidate the cases, with little if any prejudice to Defendant.

       Both Plaintiffs allege in their Complaints a course of conduct by Defendant toward them

that are similar, from initially flirting with them at the guard desk, to encounters that escalated in

intensity under coercion, to rewarding them with cigarettes and hand lotion for the sexual

encounters. (ECF No. 5, C.A. 17-00080, ¶¶ 28-34; ECF No. 5, C.A. 17-00081, ¶¶ 28-42.) As

these are allegations against the same and only defendant, it would serve judicial expediency to

consolidate the two trials. Additionally, Plaintiffs are suing on the same legal basis, namely that

Defendant’s actions violated the cruel and unusual punishment clause of the Eighth Amendment

as well as constituted intentional infliction of emotional distress.

       Plaintiffs claim that their trials would require the testimony of the same witnesses,

including several former female inmates who have knowledge of the allegations against



                                                  6
Defendant, as well as Allegheny County Police Inspector William Palmer, who would have to

appear via subpoena. (ECF No. 55, pp.3-4.) Defendant counters that it makes no difference to a

county official whether they are subpoenaed once or twice but does not address the potential

inconvenience to the former female inmates. The Court finds that consolidating the cases saves

time and costs for all witnesses involved.

       Defendant contends that the evidence collected from one criminal trial as to Jane Doe

should not be allowed to contaminate the civil trial as to Jane Doe 1. In fact, Defendant claims, if

the evidence in support of Jane Doe’s case were to be kept separate from Jane Doe 1’s case, Jane

Doe 1 would have little to no evidence to support her claims. (ECF No. 56, p. 3.) In short,

Defendant fears that the weight of the evidence in one case would be prejudicial to Defendant if

allowed to be presented in a consolidated trial with the other case.

       Although at this point the court makes no determination as to the weight of the evidence

in each case, this is a legitimate concern. However, case law supports Defendant’s position only

for jury trials—where there is the possibility of jurors confusing events and testimony in one

case with those in the other, or jurors allowing the evidence in one case to color their view of the

other. The fear of contaminating a jury is not present here, as the trial would be non-jury and the

same judge will hear both cases, even if they are not consolidated. The evidence and merits for

each case would be weighed solely in relation to that case, despite a consolidated trial. A judicial

officer will be able to separate evidence as to each of the Plaintiffs. Consolidation “does not

merge the suits into a single cause, or change the rights of the parties, or make those who are

parties in one suit parties in another.” Garnett-Bishop v. New York Cmty. Bancorp, Inc., 299

F.R.D. 1, 6 (E.D.N.Y. 2014) (citing Primavera Familienstuftung v. Askin, 173 F.R.D. 115, 130

(S.D.N.Y. 1997)). The Court finds that any potential for prejudice to Defendant is slight and



                                                 7
outweighed by the overlap of issues and witnesses as well as the fact that the case will be tried

non-jury.



    IV.     CONCLUSION

       For the aforementioned reasons, Plaintiffs’ Motion to Consolidate (ECF No. 55) Civil

Action Numbers 2:17-cv-00080 and 2:17-cv-00081 for trial shall be granted.



       Dated: February 8, 2019.



                                                             ________________________
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge


cc: JOSHUA T. REBER
    103 Sandhurst Drive
    Pittsburgh, PA 15241
    Pro se

     Counsel for Plaintiffs
     Via CM/ECF Electronic Mail




                                                 8
